October 2, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      PAUL STEVEN JACOBS, Appellant

NO. 14-13-00442-CV                      V.
NO. 14-13-00462-CV

                 MELISSA ELLEN FIELDS JACOBS, Appellee
                   ________________________________

       These causes, consolidated appeals from the judgments in favor of appellee,
Melissa Ellen Fields Jacobs, signed April 10, 2013, were heard on the transcript of
the record. We have inspected the record and find no error in the judgments. We
order the judgments of the court below AFFIRMED.

      We order appellant, Paul Steven Jacobs, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.